DETAILED ACTION
Claims 23-64 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 and 37 are rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea without significantly more.  The claim recited a mental process tied to the evaluation of an API call sequence information.
The limitation of applying an API call sequence model to the receive call sequence, is one that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on the compute.  That is other than the receiving an account creation request, receiving the API call sequence and taking an action with regard to account creation request, nothing in the claimed elements precludes the steps from practically being performed in the mind.  For example, but for the receiving account creation request, receiving the API call sequence and taking actions limitations, the applying an API call sequence mode, in the context of the claim encompasses a user being able to manually evaluate an API call sequence in light to determine missing/anomalous information in light of provided API model information.
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements of receiving an account creation request, receiving an API call sequence associated with the account creation request and taking at least one action with regard to the account creation request in response to an anomalous detection.  The receiving an account creation request is viewed as providing information of the account creation request.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and is viewed as insignificant pre-solution activity information.  Similarly, the receiving an API call sequence is viewed as receiving/getting provided with an API call sequence information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and is viewed as insignificant pre-solution activity information.  Similarly, the taking at least one action with regard to account creation is viewed as including manual secondary actions associated with this account creation being performed.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and is viewed as insignificant post-solution activity information.  Thus, the claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the receiving an account creation request, receiving an API call sequence associated with the account creation request and taking at least one action with regard to the account creation request in response to an anomalous detection,  amounts to no more than insignificant pre and post solution activity information.  Mere instruction to apple pre and post solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims 24-36 and 38-50 are rejected under similar rational wherein these dependent claims recite further mental process as indented above without additional elements that would integrate int the practical application

Claim 51 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea without significantly more.  The claim recited a mental process tied to the evaluation of an API call sequence information.
The limitation of applying an API call sequence model to the receive call sequence, is one that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on the computer.  That is other than the receiving an account creation request, recording receiving the API call sequence and taking an action with regard to account creation request and network interface elements, log and bot, viewed as types of generic compute elements to implement the idea on a computer, nothing in the claimed elements precludes the steps from practically being performed in the mind.  For example, but for the receiving account creation request, receiving the API call sequence and taking actions limitations, the applying an API call sequence mode, in the context of the claim encompasses a user being able to manually evaluate an API call sequence in light to determine missing/anomalous information in light of provided API model information.
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements of receiving an account creation request, recording receiving an API call sequence associated with the account creation request and taking at least one action with regard to the account creation request in response to an anomalous detection and the generic computer elements of the network interface, log and bot.  The receiving an account creation request is viewed as providing information of the account creation request.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and is viewed as insignificant pre-solution activity information.  Similarly, the receiving an API call sequence is viewed as receiving/getting provided with an API call sequence information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and is viewed as insignificant pre-solution activity information.  Similarly, the taking at least one action with regard to account creation is viewed as including manual secondary actions associated with this account creation being performed.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and is viewed as insignificant post-solution activity information.  Similarly, the network interface device, a log and a bot are viewed as generic computer elements to implement the idea on the computer.  Thus, the claim is directed to an abstract idea. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and is viewed as just generic computer components to implement the idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the receiving an account creation request, receiving an API call sequence associated with the account creation request and taking at least one action with regard to the account creation request in response to an anomalous detection and the generic computer elements of the network interface, log and bot,  amounts to no more than insignificant pre and post solution activity information.  Mere instruction to apple pre and post solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims  52-64 are rejected under similar rational wherein these dependent claims recite further mental process as indented above without additional elements that would integrate int the practical application

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193